DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on February 9, 2021.
Claims 1, 5-8, and 10-14 have been amended. 
Claims 1-16 are still pending. 
Response to Arguments
Applicant's arguments filed February 9, 2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues Hashimoto and Morf fail to disclose acquiring offset data in a second view during a scan. Applicant argues that Morf teaches offset data is acquired after acquiring the projection in Fig. 5 which corresponds to the surplus time of Applicant’s invention. Applicant further argues that Hashimoto discloses acquiring the offset data after the termination of the scan in Fig. 7. Applicant states that the current invention does not acquire projection data and offset data for each frame, and does not acquire projection data in the second view for acquiring the offset data. However, the instant specification states that the offset data can be acquired at the same time as the projection data as the readout circuits are sequentially turned on [0068]-[0071]. Morf teaches in [0062] that the offset data and projection data are obtained at the same time during a scan. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim recites the limitation wherein the readout control circuitry acquires the offset data with respect to the X-ray detection element included in a predetermined X-ray detection element row or X-ray detection element group within the X-ray detection element array and acquires the projection data with respect to the X-ray detection element included in another X-ray detection element row or X- ray detection element group, in the second view” which renders the claim indefinite. As currently written, the claim states that the offset data and projection data is acquired during the second view. However, claim 1 states that the projection data is acquired during the first view which is different from the second view. The claim fails to particularly point out whether or not the projection data is acquired in the same view as the offset data. 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (U.S. 2017/0095222) in view of Morf (U.S. 2017/0278277).
Regarding claim 1:
Hashimoto discloses an X-ray computed tomography apparatus comprising:
 an X-ray detection element (Fig. 1, 24) which outputs an electric signal corresponding to a detected X-ray ([0029]-[0030], X-ray detector outputs a signal); 
an A/D convertor ([0030], ADC) which A/D-converts the electric signal; and
 readout control circuitry (Fig. 1, 25) which acquires in a second view different from the view, as offset data, in a view during a scan ([0034], DAS acquires offset data for each view).
However, Hashimoto fails to disclose a readout switch which switches a connection between the X-ray detection element and the A/D convertor; and acquires, in a first view during a scan, projection data which is output by the A/D convertor according to the electric signal in a state where the readout switch is ON, and in a second view different from the first view during the scan, as offset data, data which is output by the A/D convertor in a state where the readout switch is OFF.
Morf teaches a readout switch ([0030], switch component; Fig. 2, 224) which switches a connection between the X-ray detection element (Fig. 2, 220) and the A/D convertor (Fig. 2, 264); and 

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detection device of Hashimoto with the readout switch taught by Morf in order to increase image quality by reducing noise (Morf; [0004]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2:
The combination of Hashimoto and Morf discloses the X-ray computed tomography apparatus according to claim 1, wherein the readout control circuitry (Hashimoto; Fig. 1, 25) acquires the offset data when a predetermined time elapses from start of the scan during the scan (Hashimoto; Fig. 7, S3-5 and S-3-6a, offset data is generated after scanning time is greater than a threshold).
Regarding claim 3:
The combination of Hashimoto and Morf discloses the X-ray computed tomography apparatus according to claim 1, wherein the readout control circuitry acquires the offset data when a variation amount of a temperature (Hashimoto, Fig. 10, s4-3 S4-4, temperature variation causes offset data generation; Morf, [0044], temperature) or output of the A/D convertor exceeds 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detection device of Hashimoto with the readout switch taught by Morf in order to increase image quality by reducing noise (Morf; [0004]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 4:
The combination to Hashimoto and Morf discloses The X-ray computed tomography apparatus according to claim 1, wherein the readout control circuitry acquires the offset data at a preset certain cycle during the scan (Hashimoto; Fig. 5, S2-1 and S2-5; Fig. 7. S3-1 and S3-6a; Fig. 10, S4-1 and S4-4, offset data is acquired at certain points during the scan).
Regarding claim 5, as best understood:
The combination of Hashimoto and Morf discloses the X-ray computed tomography apparatus according to claim 1, further comprising an X-ray detection element array (Hashimoto; [0028], detector array) in which a plurality of the X-ray detection elements are arranged in a slice direction (Hashimoto; [0028], slide direction) and a channel direction (Hashimoto; [0028], channel direction), 
wherein the readout control circuitry acquires the offset data with respect to the X-ray detection element included in a predetermined X-ray detection element row (Morf; [0031]-[0032], data readout based on row) or X-ray detection element group within the X-ray detection element array (Morf; [0031]-[0032], data readout based on row), and acquires the projection data with respect to the X-ray detection element included in another X-ray detection element row or 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detection device of Hashimoto with the data readout technique taught by Morf in order to increase image quality by reducing noise (Morf; [0004]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6:
The combination of Hashimoto and Morf discloses the X-ray computed tomography apparatus according to claim 1, further comprising an X-ray detection element array (Hashimoto; [0028], detector array) in which a plurality of the X-ray detection elements are arranged in a slice direction (Hashimoto; [0028], slide direction) and a channel direction (Hashimoto; [0028], channel direction), 
wherein the readout control circuitry acquires the offset data with respect to all of the X-ray detection elements in the X-ray detection element array (Hashimoto; [0031]-[0034], offset data sets created based on X-ray detector array), in the second view (Morf; [0062], projection data acquired at the same time as offset data).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detection device of Hashimoto with the data readout technique taught by Morf in order to increase image quality by reducing noise (Morf; [0004]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 8:
The combination of Hashimoto and Morf discloses the X-ray computed tomography apparatus according to claim 1, wherein pieces of the offset data acquired in the second view 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detection device of Hashimoto with the data readout technique taught by Morf in order to increase image quality by reducing noise (Morf; [0004]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 15:
The combination of Hashimoto and Morf discloses the X-ray computed tomography apparatus according to claim 1, further comprising an X-ray detection element array (Hashimoto; [0028], detector array) in which a plurality of the X-ray detection elements are arranged in a slice direction (Hashimoto; [0028], slide direction) and a channel direction (Hashimoto; [0028], channel direction),
wherein the A/D convertor is provided for each of the plurality of X-ray detection elements (Morf; Fig. 2, ADC 264 provided for each pixel), and 
wherein the readout control circuitry sequentially changes the readout switches to be turned ON over the plurality of X-ray detection elements (Morf; [0031]-[0033], data readout based on row serially) to sequentially read out projection data or the offset data (Morf; [0031]-[0033], data readout based on row or serially).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detection device of Hashimoto with the data readout technique taught by 
Regarding claim 16:
The combination of Hashimoto and Morf discloses the X-ray computed tomography apparatus according to claim 1, further comprising an X-ray detection element array (Hashimoto; [0028], detector array) in which a plurality of the X-ray detection elements are arranged in a slice direction (Hashimoto; [0028], slide direction) and a channel direction (Hashimoto; [0028], channel direction),
wherein the A/D convertor is provided for each of the plurality of X-ray detection elements (Morf; Fig. 2, ADC 264 provided for each pixel), and 
wherein the readout control circuitry turns the readout switches with respect to a group of a plurality of the X-ray detection elements into an ON state simultaneously (Morf; [0034], group of arrays read out simultaneously), and reads out projection data or the offset data with respect to the group of the plurality of X-ray detection elements simultaneously (Morf; [0034], group of arrays read out simultaneously).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detection device of Hashimoto with the data readout technique taught by Morf in order to increase image quality by reducing noise (Morf; [0004]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (U.S. 2017/0095222) in view of Morf (U.S. 2017/0278277) as applied to claim 1 above, and further in view of Niekawa (U.S. 2011/0147601).
Regarding claim 7:

However, the combination of Hashimoto and Morf fails to disclose wherein acquisition time of the offset data in the second view is acquired is longer than surplus time in the first view 
Niekawa teaches wherein acquisition time of the offset data in the second view is acquired is longer than surplus time in the first view ([0072]-[0074], offset or dark data is longer). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detection device of Hashimoto and Morf with the data readout technique taught by Niekawa in order to increase image quality by reducing noise (Niekawa; [0023]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (U.S. 2017/0095222) in view of Morf (U.S. 2017/0278277) as applied to claim 1 above, and further in view of Fujii (U.S. 2017/0231589).
Regarding claim 9:
The combination of Hashimoto and Morf discloses the X-ray computed tomography apparatus according to claim 1.
However, the combination of Hashimoto and Morf fails to disclose further comprising processing circuitry which interpolates projection data missed by acquisition of the offset data, to perform image reconstruction.
Fujii teaches further comprising processing circuitry which interpolates projection data missed by acquisition of the offset data, to perform image reconstruction ([0163], interpolation of missing data). 

Regarding claim 10:
The combination of Hashimoto, Morf, and Fujii discloses the X-ray computed tomography apparatus according to claim 9, wherein the readout control circuitry outputs information for identifying the second view, to the processing circuitry (Hashimoto; [0031], view angle data).
Regarding claim 11:
The combination of Hashimoto, Morf, and Fujii discloses the X-ray computed tomography apparatus according to claim 9, further comprising an X-ray detection element array (Hashimoto; [0028], detector array) in which a plurality of the X-ray detection elements are arranged in a slice direction (Hashimoto; [0028], slide direction) and a channel direction (Hashimoto; [0028], channel direction), 
wherein in the second view (Morf; [0062], projection data acquired at the same time as offset data), when the offset data with respect to the X-ray detection element included in a predetermined X-ray detection element row or X-ray detection element group within the X-ray detection element array is acquired (Morf; [0031]-[0032], data readout based on row), the processing circuitry linearly interpolates the missed projection data based on projection data acquired with respect to the X-ray detection element adjacent to the included X-ray detection element (Fujii; [0098], linear interpolation using adjacent channels).
.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (U.S. 2017/0095222) in view of Morf (U.S. 2017/0278277) and Fujii (U.S. 2017/0231589) as applied to claim 9 above, and further in view of De Man (U.S. 2019/0328348).
Regarding claim 12:
The combination of Hashimoto, Morf and Fujii discloses the X-ray computed tomography apparatus according to claim 9.
However, the combination of Hashimoto, Morf and Fujii fails to disclose further comprising a memory which stores a machine learning model learned using a first reconstructed image based on a projection data set of a predetermined number of views and a second reconstructed image based on a projection data set of a fewer number of views than the predetermined number, the processing circuitry generates the first reconstructed image based on a projection data set from which the second view is missed, and generates the second reconstructed image using the generated first reconstructed image and the machine learning model.
De Man teaches a memory (Fig. 2, 138) which stores a machine learning model (Fig. 10, 50) learned using a first reconstructed image based on a projection data set of a predetermined number of views ([0068], imaging data is used for model) and a second reconstructed image 
the processing circuitry generates the first reconstructed image based on a projection data set from which the second view is missed (Fig. 10, 184, incomplete sonogram), and generates the second reconstructed image (Fig. 10, 190) using the generated first reconstructed image (Fig. 10, 184) and the machine learning model (Fig. 10, 50).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detection device of Hashimoto, Morf and Fujii with the machine learning image reconstruction taught by De Man in order to improve image quality by reducing noise in an image (De Man; [0045]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14:
The combination of Hashimoto, Morf and Fujii discloses the X-ray computed tomography apparatus according to claim 9.
However, the combination of Hashimoto, Morf, and Fujii fails to disclose wherein the processing circuitry estimates a projection data set of the second view based on an imaging condition, and interpolates a projection data set from which the second view is missed using the estimated projection data set, to perform the image reconstruction.
De Man teaches wherein the processing circuitry (Fig. 2, 130) estimates a projection data set of the second view based on an imaging condition ([0068], data is based on anatomic regions and application specific), and interpolates a projection data set from which the second view is missed using the estimated projection data set, to perform the image reconstruction ([0065], estimated data is used for reconstruction).
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (U.S. 2017/0095222) in view of Morf (U.S. 2017/0278277) and Fujii (U.S. 2017/0231589) as applied to claim 9 above, and further in view of Subramanian (U.S. 2014/0211910).
Regarding claim 13:
The combination of Hashimoto, Morf, and Fujii discloses the X-ray computed tomography apparatus according to claim 9.
However, the combination of Hashimoto, Morf, and Fujii fails to disclose wherein by an iterative approximation reconstruction method, the processing circuitry interpolates a projection data set of the second view in which the offset data is acquired, to perform the image reconstruction.
Subramanian teaches wherein by an iterative approximation reconstruction method ([0034], iterative reconstruction), the processing circuitry interpolates a projection data set of the second view in which the offset data is acquired ([0044]-[0047, interpolation of data), to perform the image reconstruction ([0034], iterative reconstruction).
It would have been obvious to one of an ordinary skill in the art before the effect filing date to combine the detection device of Hashimoto, Morf, and Fujii with the image reconstruction technique taught by Subramanian in order to improve image quality by reducing .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sanders, III (U.S. 2018/0116596)- Iterative image reconstruction using interpolated data. 
Yamazaki (U.S. 2016/0242704)- radiation detector with multiple pixels obtaining offset data and each pixel have an ADC. 
Liu (U.S. 2012/0189100)- X-ray detector that reads offset data before obtaining image data. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        /DANI FOX/Primary Examiner, Art Unit 2884